249 P.3d 1006 (2011)
2011 UT App 85
Jerry HAFEN, Petitioner and Appellant,
v.
STATE of Utah, Respondent and Appellee.
No. 20100961-CA.
Court of Appeals of Utah.
March 17, 2011.
Jerry Hafen, Cedar City, Appellant Pro Se.
Mark L. Shurtleff and Marian Decker, Salt Lake City, for Appellee.
Before Judges McHUGH, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Jerry Hafen appeals the trial court's dismissal of his petition asserting that his rights were violated because he did not receive a timely preliminary hearing. This is before the court on its own motion for summary disposition. We affirm.
¶ 2 Two separate criminal cases were filed against Hafen in September 2010. They were tracked together. Hafen's first scheduled preliminary hearing was set for September 29, 2010. The dockets for both criminal cases show that the hearing was continued pursuant to a stipulation. An October 13 hearing was set.
*1007 ¶ 3 Shortly after, Hafen filed his petition asserting that he was deprived of his preliminary hearing. Before the hearing on the petition, however, Hafen waived his right to preliminary hearings in both criminal cases at the October 13 hearing. Accordingly, at the time of the hearing on his petition regarding the right to a preliminary hearing, Hafen had waived that right. Thus, the trial court denied the petition.
¶ 4 Because Hafen waived his right to a preliminary hearing in his criminal cases, the trial court did not err in denying his petition. The petition was inconsistent with and superceded by Hafen's subsequent waiver. Hafen was not deprived of any right to a preliminary hearing.
¶ 5 Affirmed.